       Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 1 of 18




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

       V.                                      3:20-CR-165
                                               (JUDGE MARIANI)
LANCE GREEN,

                     Defendant.

                                 MEMORANDUM OPINION
                                    I. INTRODUCTION

       Here the Court considers Defendant's oral motion to dismiss this case. On the day

the trial in the above-captioned matter was scheduled to begin, Defendant's counsel

informed the Court Deputy that there was something he wanted to bring to the Court's

attention. Before potential jurors were brought to the courtroom, the Court convened and

Defendant's counsel made an oral motion to dismiss the case on the basis of misconduct

before the Grand Jury. He identified two grounds for dismissal. First, the Grand Jury

testimony consisted of reading the transcripts of grand jury testimony from two previous

grand jury hearings, each of which resulted in indictments which were ultimately dismissed

on speedy trial grounds. Second, there was an error in a question posed in a prior hearing

which, as part of the transcript of that hearing, was read to the Grand Jury in this case. The

question involved the timing of when a search warrant was obtained for Defendant's DNA.
         Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 2 of 18




                                             II.   BACKGROUND

        Defendant is currently charged under the Indictment filed on July 14, 2020. (Doc. 1.)

Count 1 charges a violation of 18 U.S.C. § 922(g), prohibited person in possession of a

firearm; Count 2 charges a violation of 18 U.S.C. § 922(k), possession of a firearm with an

obliterated serial number. The indictment is the third filed based on events which took place

on or about October 5, 2017.

        On October 5, 2017, at approximately 10:00 a.m. two officers from the Kingston

Municipal Police Department, Robert Miller and Sam Blaski, were dispatched to respond to

a neighborhood dispute at 141-143 Second Avenue in Kingston, Pennsylvania, the

addresses being the downstairs and upstairs units of one structure. (Doc. 34, Suppression

Hr'g Tr. 4:19-5:13.) They arrived at the scene separately and first interviewed the

downstairs residents Noelle Peele, Andre Peele, and Sheila Rodriguez who reported an

altercation with the upstairs resident, Nasheena Curry. 1 (Id. 5:7-11, 16-17, 7:1-3.)

According to Miller's testimony and a redacted Police Incident Report, officers were told that

Noelle Peele and Nasheena Curry had a physical altercation and Ms. Curry, during a phone

call, had been heard by Ms. Peele and Ms. Rodriguez telling someone to "bring the strap,"

which is street terminology for a firearm. (Id. 7:1-12; Incident Rpt., Doc. 40-1 at 4.) The



        1 According to Police Statements completed by Sheila Rodriguez and Noelle Peele attached to
Defendant's prose correspondence with the Court docketed on December 16, 2020, Sheila Rodriquez is
the mother of Noelle and Andre Peele. (Doc. 39 at 4-7.) Though the transcript phonetically identifies the
Peeles as Noel Piel and Andre Piel (Doc. 34 5:10-11 ), the Court will identify them using the spelling found
in the Police Statements unless directly quoting the Suppression Hearing transcript.
                                                      2
        Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 3 of 18




officers left the scene after advising the parties that "[d)ue to the nature and circumstances,

the charges would have to be filed via mail." (Doc. 34, Hr'g Tr. 7:15-17.)

       At approximately 10:30 a.m., the officers were advised that another altercation had

taken place, "this time, involving a taser, a hand-held taser, and a firearm." (Id. 8:6-9.)

Upon arrival at the scene, there was no altercation taking place outside, and the officers

noted a white Chevrolet parked in the driveway of the 143 side of the house which had not

been there when they left thirty minutes before. (Id. 8:13-17.) After again interviewing

Sheila Rodriguez, Noelle Peele and Andre Peele, the officers learned that the second

altercation involved Nasheena Curry and two additional individuals, another black female

and a heavy-set black male in a black and red shirt standing outside, and the male had

displayed a firearm , which was initially concealed in his waistband , and pointed it in their

direction. (Id. 8:19-9:12.)

        Having learned that Ms. Curry and her companions had gone to the upstairs

residence after the altercation, Blaski and Miller attempted to speak with the individuals but

got no response when they knocked on the door. (Id. 10:17-11 :6.) They then decided to

conduct surveillance on the house to see if they could see someone leaving the house, and

each officer went in a different direction about 150 yards north and south of the house. (Id.

11 :8-15.)

       At about 11 :30 a.m., Miller observed Nasheena Curry, another black female, and a

black male wearing a black and red shirt, individuals who matched the description given by


                                                3
        Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 4 of 18




the Peeles and Ms. Rodriguez, leave the house and enter the white vehicle, back out of the

driveway with Ms. Curry driving, and drive north. (Id. 11 :18-12:8.) Miller immediately let

Blaski know that the car had left, that he was behind it, and was going to stop the car. (Id.

12:10-12.) Upon learning from Miller that the car was headed toward Wilkes-Barre, Blaski

ascertained that Wilkes-Barre officers would get there before he could so he let the

dispatcher know that Wilkes-Barre should be notified. (Id. 13:1-7.) Shortly thereafter, Miller,

Blaski, and Officer Roper from Wilkes-Barre stopped the vehicle and took the occupants

into custody. (Id. 13: 17-14: 1.) The officers ran background checks and discovered that

Defendant had several warrants against him. (Id. 14:24-15:1.) Defendant was arrested

based on the outstanding warrants. (Id. 45:18-21.)

       In an interview at the Kingston police station, Ms. Curry admitted that there was

marijuana and a firearm at her residence and the firearm was hidden in the attic but it was

not hers. (Id. 35:11-23.) In a videotaped interview, she acknowledged that an altercation

had taken place, during the altercation the black male who was with her displayed a firearm,

they went back in the house, and they would not answer the door. (Id. 36:23-37:1 .) Ms.

Curry further stated that she knew the black male, whom she knew as "Shamu," was

wanted, and, when they made a decision to leave, she did not want him riding with the gun

in the car so he lifted her up to hide the firearm in the attic. (Id. 36:25-37:5.) State charges

based on the second altercation were filed against Ms. Curry. (Id. 37:11-14.)




                                                4
        Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 5 of 18




       After all suspects were in custody, Blaski secured Curry's residence. (Doc. 18-1 at

7.) Later that day, officers conducted a search of the residence pursuant to a warrant

issued by a magistrate district justice and approved by an assistant district attorney. (Id.)

Officers found and seized numerous bags of marijuana and a silver/black Kahr Arms 40

caliber handgun with an obliterated serial number. (Id.) Another search warrant resulted in

the obtaining of DNA from Defendant. (Doc .41 at 3.)

                                      Ill. LEGAL FRAMEWORK

       In Bank of Nova Scotia v. United States, 487 U.S. 250, 260 (1988). the United States

Supreme Court held that "as a general matter, a district court may not dismiss an indictment

for errors in grand jury proceedings unless such errors prejudiced the defendants." 487

U.S. 250, 260 (1988). "The prejudicial inquiry must focus on whether any violations had an

effect on the grand jury's decision to indict." Id. at 263. The indictment should be dismissed

only "[i]f violations did substantially influence this decision, or if there is grave doubt that the

decision to indict was free from such substantial influence." Id.

       In United States v. Wander, 601 F.2d 1251 (3d Cir. 1979), a grand jury, in 1978,

heard evidence of one live witness and the transcript testimony of other witnesses was read

to the grand jury (evidence against the defendants was originally presented to a grand jury

in 1976). On the defendants' claim that the district court should have dismissed the

indictments on this basis, the Third Circuit stated as follows:

       The general rule concerning the propriety of the indictment procedure is that
       "(a)n indictment returned by a legally constituted and unbiased grand jury, . ..
                                                 5
       Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 6 of 18




       if valid on its face, is enough to call for trial of the charge on the merits." Costello
       v. United States, 350 U.S. 359, 363 (1956) . It is permissible for an indictment
       to be based on hearsay evidence. Id. In addition, indictments returned after the
       grand jury has heard transcript testimony have been sustained. See United
       States v. Chanen, 549 F.2d 1306 (9th Cir. 1977); United States v. Blitz, 533
       F.2d 1329, 1344 (2d Cir. 1976).

              In urging reversal , the defendants rely primarily on a rule developed in
       the Second Circuit in United States v. Estepa, 471 F.2d 1132 (2d Cir. 1972).
       That rule has been summarized as follows:

               (A)n indictment based on hearsay is invalid where (1) non-
               hearsay evidence is readily available; (2) the grand jury is misled
               into believing it was hearing direct testimony rather than hearsay;
               and (3) there is high probability that had the grand jury heard the
               eye witness it would not have indicted.

       United States v. Cruz, 478 F.2d 408,410 (5th Cir.), Cert. denied, 414 U.S. 910
       (1973).

United States v. Wander, 601 F.2d 1251 , 1260 (3d Cir. 1979). The Circuit Court applied the

three-part test adopted by the Second and Fifth Circuits and concluded that the second and

third requirements had not been met. On the facts of the case, Wander held that the

reading of transcript testimony of witnesses before a prior grand jury to the grand jury in a

subsequent case did not amount to an abuse of the grand jury process. Id.

       In United States v. Krucke/, Crim. No. 92-611, 1993 WL 765648 (D.N .J. Aug. 13,

1993), the defendants moved to dismiss a Second Superseding Indictment in its entirety

based upon certain purported irregularities in the procedures invoked by the Government

before the grand jury which returned that indictment. The issue presented was whether an

indictment is procedurally defective because it was obtained through a procedure of reading


                                                  6
        Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 7 of 18




back transcripts of testimony given before a previous grand jury, except for a sole live

witness who testified regarding three new counts against one of the defendants. Id. at *2.

The district court explained that

       [t]he question put to the court . . . is whether this procedure is so highly irregular
       that the grand jury was prevented from performing its independent investigatory
       functions and was thus impermissibly transformed into a rubber stamp for the
       Government, in a manner inconsistent with defendants' Fifth Amendment right
       to indictment by a grand jury.

               The supervisory role of a district court over a grand jury's proceedings
       is a very limited one. United States v. Williams, 504 U.S. 36, 112 S.Ct. 1735,
       1744 (1992). "Because the grand jury is an institution separate from the courts,
       over whose functioning the courts do not preside," the Supreme Court recently
       cautioned that no general "supervisory" judicial authority exists over grand jury
       proceedings. Id. at 1742. Also relevant to the present discussion is the fact that
       the Court has upheld grand jury indictments based exclusively on hearsay
       evidence. Costello v. United States, 350 U.S. 359 (1956).

               Notwithstanding these limitations on the power of this district court and
       the fact that hearsay evidence is perfectly permissible to support a grand jury
       indictment, the court was troubled by the fact that the Government was unable
       to cite a single case in which no live testimony was presented to an indicting
       grand jury. Even in Costello, for example, although the grand jurors heard only
       hearsay testimony, they at least were presented with the live testimony of three
       government agents, whom they could question and evaluate. And in United
       States v. Wander, 601 F.2d 1251 (3d Cir.1979), the grand jury heard the
       testimony of one live witness in addition to "read-backs" of earlier testimony
       provided to an earlier grand jury. The Third Circuit in particular has voiced
       concerns over certain grand jury procedures, see, e.g., United States v.
       Provenzano, 688 F.2d 194 (3d Cir.), cert. denied, 459 U.S. 1071 (1982)
       (regarding practice of having a number of grand juries hear testimony which
       the indicting grand jury ultimately uses as a basis for indictment); United States
       v. Helstoski, 635 F.2d 200 (3d Cir.1980) (regarding inability of indicting grand
       jury to observe demeanor of all witnesses who testified), and this court was
       similarly disturbed by the prospect that a grand jury hearing only transcript
       read-backs was deprived of its ability to perform the essential evidence-
       gathering and evaluative functions of the grand jury system.
                                                 7
         Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 8 of 18




                For example, one could imagine a situation in which the exclusive use
        of read-backs of testimony from a previous grand jury proceeding might result
        in the later grand jury being caused to believe it was engaging in an empty
        exercise requiring it to simply correct some previous technical defect without
        exercising its evidence-gathering and deliberative functions.

United States v. Krucke/, No. CRIM. A. 92-611(JBS), 1993 WL 765648, at *3-4 (D.N.J. Aug.

13, 1993).

        To ascertain whether the grand jury proceedings were sufficiently regular that a

dismissal of the indictment was not in order, the presiding judge directed the Assistant

United States Attorney who presided over the proceedings to provide the court with an in

camera submission in the form of an affidavit responding to certain of the court's concerns.

The court noted that "the in camera submission preserved the necessary secrecy of the

grand jury proceedings, while inquiring beyond the level of generality in the Government's

disclosures in open court." Id. at *4 n.4. 2

        The presiding judge ordered that the Assistant United States Attorney answer the

following questions:


        2 The court further noted that this procedure is consistent with Rule 6(e)(3)(C)(ii), Fed .R.Crim.P. ,
which provides:

        Disclosure otherwise prohibited by this rule of matters occurring before the grand jury may
        also be made-
        (ii) when permitted by a court at the request of the defendant, upon a showing that grounds
        may exist for a motion to dismiss the indictment because of matters occurring before the
        grand jury.

Krucke/, 1993 WL 765648, at *4 n.4. This provision is now found in Rule 6(3)(3)(E)(ii).



                                                       8
       Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 9 of 18




       1. What was the new Grand Jury told regarding prior indictments in this case?

       2. What was the new Grand Jury told about their functions in considering the
       Second Superseding Indictment with respect to their opportunity to call and
       cross-examine witnesses and their opportunity to accept or reject the testimony
       contained in the transcripts?

       3. What other measures were taken to ensure the procedural regularity of the
       new Grand Jury proceedings?

       4. Did any grand juror ask to call witnesses? If so, what happened?

       5. What other information supports the regularity of the procedure used for the
       new Grand Jury's consideration of the evidence supporting the Second
       Superseding Indictment?

Krucke/, 1993 WL 765648, at *4 n.5. Ultimately the court was satisfied that the Affidavit

confirmed that the proceedings were sufficiently regular that dismissal of the indictment was

not appropriate, stating that the AUSA's "Affidavit sufficed to ensure that the grand jury was

not a 'rubber stamp' for the prosecution such that its fundamental independent investigatory

functions were abandoned." Id. at *4. The court also noted that the Wander test had not .

been satisfied: the grand jury was not misled into believing it was hearing direct testimony

rather than hearsay and there was not a high probability that had the grand jury heard

eyewitnesses it would not have indicted. Id. at *4 n.6. As to the latter, the court reasoned

that the earlier grand jury which did hear the live witnesses returned an indictment similar in

material respects to the Second Superseding Indictment. Id.




                                               9
        Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 10 of 18




                                              IV.   ANALYSIS

        The Court directed the Assistant United States Attorney ("AUSA") in this matter to

submit the relevant transcript and to provide an affidavit addressing the questions set out in

Krucke/ for the Court's in camera review. The AUSA has now done so. 3

        The transcript from the July 14, 2020, Grand Jury proceeding indicates that one

witness was presented, Special Agent Ryan Kovach from the Bureau of Alcohol, Tobacco,

Firearms and Explosives ("ATF") who was involved with the investigation of the charges

against Lance Green. Following a brief introduction, the AUSA informed the Grand Jury

that Agent Kovach would be the only witness the Government intended to present. After he

was duly sworn by the Foreperson of the Grand Jury, the AUSA indicated that Agent

Kovach would "be reading two transcripts into the record from prior hearings."

        Following the reading of the transcripts, the AUSA asked Agent Kovach to step out

and asked the Grand Jury if anyone had questions regarding the proposed indictment and if

anyone would like her to read the elements of the two counts or the indictment again. There

being no response, the AUSA then left the indictment and the voting sheet with the Grand

Jury. Shortly thereafter, the matter was recalled and the Grand Jury informed the AUSA




        3 The Court notes that Defendant did not seek disclosure of any further material related to the
Grand Jury proceeding of July 14, 2020. Thus, discussion of the framework within which the release of
grand jury information should be disclosed is not warranted. See, e.g., United States v. Buckner, Crim . No.
3:18-CR-349, 2020 WL 211403, at *5 (M.D. Pa. Jan. 13, 2020) .


                                                     10
       Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 11 of 18




that they had a true bill at which time the AUSA said she would take the indictment and sign

it.

       The Court will now turn to the AUSA's responses to the specific questions identified

in Krucke/. 1993 WL 765648, at *4 n.5.

       Regarding the first question ("What was the new Grand Jury told regarding prior

indictments in this case?" 1993 WL 765648, at *4 n.5), the Affidavit indicates that the Grand

Jury was not told that there was a previous indictment of Lance Green. Further, the

transcript shows that only "prior hearings" were mentioned.

       Regarding the second question ("What was the new Grand Jury told about their

functions in considering the ... Indictment with respect to their opportunity to call and cross-

examine witnesses and their opportunity to accept or reject the testimony contained in the

transcripts?" 1993 WL 765648, at *4 n.5), the Affidavit provides information about the

opening instructions to the Grand Jury delivered by the Honorable Malachy E. Mannion and

the United States Attorney's Office's standard procedure for the orientation of grand juries.

The Grand Jury is generally advised that the grand jury alone decides how many witnesses

they want to hear from, that they can direct the Government's attorney to subpoena

witnesses from anywhere in the country, and that they may question witnesses. During

orientation by the AUSA, the Grand Jury is informed that hearsay is admissible, that law

enforcement witnesses will often summarize information obtained from witnesses and

records, and that the Grand Jury may hear directly from witnesses or review evidence if


                                              11
       Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 12 of 18




they would like to do so. The Grand Jury is also told that they may ask a witness questions

and, if they have concerns about sufficiency of the evidence during deliberations, they may

consider consulting with the AUSA to attempt to address their concerns through additional

evidence or testimony.

       Two other points are noteworthy here. First, this case did not involve a superseding

indictment and no previous indictment was mentioned. Second, the Court's instruction to

the grand jury emphasizes their role as an independent body and specifically instructs the

Grand Jury as follows: "You would violate your oath if you merely 'rubber-stamped'

indictments brought to you by the government representatives."

       In her Affidavit, the AUSA indicates in response to the third question ("What other

measures were taken to ensure the procedural regularity of the new Grand Jury

proceedings?" 1993 WL 765648, at *4 n.5), that normal procedures were followed. Agent

Kovach was a live witness who testified by reading his own prior testimony to the Grand

Jury which, by all indications, is the normal procedure in this United States Attorney's office

when a witness had previously testified.

       Regarding the fourth question ("Did any grand juror ask to call witnesses? If so, what

happened?" 1993 WL 765648, at *4 n.5), the Affidavit confirms what the transcript shows,

i.e. , that no grand juror asked to call witnesses and, when asked, no grand juror had any

questions of Agent Kovach.




                                              12
        Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 13 of 18




        As to the fifth and final question ("What other information supports the regularity of

the procedure used for the new Grand Jury's consideration of the evidence supporting the .

. . Indictment?" 1993 WL 765648, at *4 n.5), the Affidavit references the transcript attached

to the Affidavit which the AUSA states is the entirety of the presentation on July 14, 2020.

        The Court concludes that the AUSA's submissions support a finding that the reading

of transcripts from prior hearings at the the July 14, 2020, Grand Jury proceedings does not

warrant dismissal of the indictment. Rather, with the witness approach adopted by the

AUSA, the proceedings were sufficiently regular to support the presumption of propriety.

        Having made this determination, the Court will also assess whether the

circumstances of this case warrant dismissal under Wander. Assuming the continued

validity of the three-part test identified in Wander, 4 the Court will now address whether "(1)


        4 Questions  regarding continued validity of the test set out in Wander relate to the Supreme Court's
decision in United States v. Williams, 504 U.S. 36 (1992) .

        The Supreme Court's . .. decision in United States v. Williams, 504 U.S. 36, 112 S.Ct. 1735,
        118 L.Ed .2d 352 (1992), has cast doubt on the continuing validity of the Estepa line of cases
        [which includes Wander] . Williams held that a district court may not dismiss an otherwise
        valid indictment because the government failed to disclose to the grand jury exculpatory
        evidence that was in its possession . Id. at 47. In reaching this conclusion, the Court
        cautioned that "[b]ecause the grand jury is an institution separate from the courts, over
        whose functioning the courts do not preside," no general " 'supervisory' judicial authority
        exists" over grand jury proceedings. Id. Williams also noted that "over the years, we have
        received many requests to exercise supervision over the grand jury's evidence-taking
        process, but we have refused them all." Id. It further explained that:

                [W]e reaffirmed [a principle of Costello] recently in Bank
                of Nova Scotia, where we held that "the mere fact that evidence itself is
                unreliable is not sufficient to require a dismissal of the indictment," and that
                "a challenge to the reliability or competence of the evidence presented to
                the grand jury" will not be heard. 487 U.S. at 261. It would make little sense,
                we think, to abstain from reviewing the evidentiary support for the grand
                                                      13
       Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 14 of 18




non-hearsay evidence [was) readily available; (2) the grand jury [was] misled into believing it

was hearing direct testimony rather than hearsay; and (3) there [was] high probability that

had the grand jury heard the eye witness it would not have indicted." 601 F.2d at 1260.

       Some courts have defined "non-hearsay evidence" to include the reading of the

transcripts "in toto" from a prior proceeding. See, e.g. , United States v. Mahoney, 495 F.

Supp. 1270 (E.D. Pa. 1980). Here, because Agent Kovach read his own testimony from

prior proceedings into the record, the hearsay/non-hearsay line is somewhat blurred .

However, rather than parse this issue, the Court will proceed on the assumption that Agent

Kovach's testimony was hearsay. Cleary actual testimony from the witness, Agent Kovach ,

was readily available. Therefore, the first Wander requirement is satisfied.

       The second requirement to overcome the presumption of regularity, "that the grand

jury [was] misled into believing it was hearing direct testimony rather than hearsay," 601

F.2d at 1260, is not satisfied here. The transcript clearly indicates that the Grand Jury knew

that it was being read the transcript of the testimony from two previous hearings.


               jury's judgment while scrutinizing the sufficiency of the prosecutor's
               presentation. A complaint about the quality or adequacy of the evidence
               can always be recast as a complaint that the prosecutor's presentation was
               "incomplete" or "misleading ."

       Id. at 54 (footnote omitted). The Court offered Estepa as an example of a case where a
       challenge to the quality of the evidence was styled as a challenge to the prosecutor's
       presentation. Id. at      54     n.     8.    Thus,      while Williams did    not     explicitly
       overrule Estepa (and Wander) , it did seem to reject the logic of those cases and
       reiterate Costello 's holding that it is inappropriate for the federal courts to scrutinize the
       grand jury's evidentiary process, including its use of hearsay evidence.

United States v. Jiminez, Crim. No. 99-364-08, 2005 WL 3183664, at *11-12 (E.D. Pa. Nov. 29, 2005) .
                                                      14
      Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 15 of 18




       Finally, a review of the transcript shows that the third requirement is not met.

Nothing suggests that "there is high probability that had the grand jury heard the eye

witness it would not have indicted." 601 F.2d at 1260. As in Krucke/where the court

reasoned that the earlier grand jury which did hear the live witnesses returned an indictment

similar in material respects to the Second Superseding Indictment, 1993 WL 765648, at *4

n.6, here the fact that two earlier grand juries had returned indictments the same as the one

returned based on the July 14, 2020, proceeding supports a conclusion that direct testimony

would have not changed the outcome. This is particularly so given the fact that Agent

Kovach himself read his own prior testimony at the Grand Jury proceeding.

       Thus, as in Wander where the Court found that the second and third requirements

were not met, here the Court concludes that the reading of the transcripts of prior hearings

to the Grand Jury does not amount to an abuse of the Grand Jury process.

       This conclusion is bolstered by decisions in other circuits where the reading of

testimony from a prior proceeding was not objectionable.

       Even if some of the testimony read to the second grand jury had been received
       by the first grand jury after the expiration of its term, see United States v. Fein,
       405 F.2d 1170 (2 Cir. 1974), and therefore was hearsay, ".. . an indictment
       valid on its face is not subject to challenge on the ground that the grand jury
       acted on the basis of inadequate or incompetent evidence . .. ." United States
       v. Calandra, 414 U.S. 338,345 (1974). See United States v. James, 493 F.2d
       323,326, and cases there cited (2 Cir.), cert. denied, 419 U.S. 849 (1974).

               Mindful of our concern that a prosecutor shall not put into issue at trial
       his credibility or professional integrity, United States v. Spangelet, 258 F.2d
       338, 342-43 (2 Cir. 1958), we hold here that the prosecutor did not place his
       credibility on the line with the ministerial act of reading prior testimony to the
                                               15
       Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 16 of 18




       grand jury any more than when counsel reads at trial properly admitted prior
       testimony, whether in the form of a deposition, grand jury testimony or
       otherwise.

United States v. Blitz, 533 F.2d 1329, 1344-45 (2d Cir. 1976).

       In United States v. Chanen, 549 F.2d 1306, 1311 (9th Cir. 1977), confronted with the

issue of whether reading transcripts of prior grand jury testimony to a subsequent grand jury

warranted dismissal of the indictment, the Ninth Circuit explained that

       [o]n occasion, and in widely-varying factual contexts, federal courts have
       dismissed indictments because of the way in which the prosecution sought and
       secured the charges from the grand jury. See, e. g., United States v. Estepa,
       471 F.2d 1132 (2d Cir. 1972); United States v. Wells , 163 F. 313 (D.ldaho
       1908); United States v. OeMarco, 401 F.Supp. 505 (C.D.Cal.1975), appeal
       docketed, No. 75-3824, 9th Cir. Dec. 29, 1975; United States v. Gallo, 394
       F.Supp. 310 (D.Conn.1975). These dismissals have been based either on
       constitutional grounds or on the court's inherent supervisory powers . See
       generally United States v. Basurto, 497 F.2d 781 (9th Cir. 1974); id. at 793
       (Hufstedler, J., concurring); United States v. Estepa, supra, 471 F.2d 1132.
       Whatever the basis of the dismissal, however, the courts' goal has been the
       same, "to protect the integrity of the judicial process," United States v.
       Leibowitz, 420 F.2d 39, 42 (2d Cir. 1969), particularly the functions of the grand
       jury, from unfair or improper prosecutorial conduct.

               Almost every court dealing with the issue raised Ihere has confronted a
       novel set of facts . The range of prosecutorial conduct capable of inspiring
       allegations of unfairness appears unlimited . Indeed, the facts of this case are
       unlike those of any other we have been able to find . Nevertheless, a review of
       the cases, with particular regard for their facts, serves to define the line
       between prosecutorial conduct which is inimical to "the integrity of the judicial
       process" and conduct which does not require dismissal of the indictment.

549 F.2d 1306 at 1309 (9th Cir. 1977). With this background, the Circuit Court applied the

same test as that applied in Wander and concluded that "[r]eading transcripts of sworn

testimony, rather than presenting live witnesses, simply does not constitute, on the facts of
                                              lb
         Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 17 of 18




this case, 'fundamental unfairness' or a threat to 'the integrity of the judicial process."' Id. at

1311 .

         In sum, broad authority supports the Court's determination that, given the facts of

this case and the information reviewed by the Court, no error occurred in the Grand Jury

proceedings of July 14, 2020, regarding the reading of transcripts. Finding no error in

reading the transcripts, the Court does not reach the prejudice prong of the Bank of Nova

Scotia inquiry. See 487 U.S. at 260.

         The Court will now turn to the claimed error regarding the DNA warrant question

which, as a question posed at a prior proceeding, was read into the record at the July 14,

2020, proceeding . The AUSA concurs that the question--"Following your testimony in front

of the Grand Jury, was a search warrant obtained for Lance Green's DNA?"-contains an

error. The parties agree that the question is inaccurate because the search warrant for the

DNA was obtained before Agent Kovach's grand jury testimony rather than after it. Thus,

based on Bank of Nova Scotia's directive that "a district court may not dismiss an

indictment for errors in grand jury proceedings unless such errors prejudiced the

defendants," 487 U.S. at 260, the Court will consider whether this error prejudiced

Defendant.

         "The prejudicial inquiry must focus on whether any violations had an effect on the

grand jury's decision to indict." Id. at 263. The indictment should be dismissed only "[i]f




                                                17
       Case 3:20-cr-00165-RDM Document 70 Filed 03/17/21 Page 18 of 18




violations did substantially influence this decision, or if there is grave doubt that the decision

to indict was free from such substantial influence." Id.

       Defendant posits that the error was prejudicial because the question implies that

there was an indictment, i.e., that the search warrant was issued because there were

pending charges. The Government contends that the error was a minor factual mistake that

had no bearing on the Grand Jury finding of probable cause.

       Here the requisite standard is not satisfied. The facts of this case and the

information before the Grand Jury do not provide a basis to conclude that the error in the

DNA question had an effect on the Grand Jury's decision to indict. Contrary to Defendant's

argument that the question implied that there had been an indictment, the Court concludes

that no reasonable inference could be drawn that a prior grand jury had issued an

indictment. Further, the challenged error presents no basis for dismissal because there is

no indication that the error was anything other than "'an isolated incident unmotivated by

sinister ends."' United States v. Serubo, 604 F.2d 807, 817 (3d Cir. 1979) (quoting United

States v. Birdman, 602 F.2d 547, 559 (3d Cir. 1979)).

                                        V.     CONCLUSION

       For the foregoing reason, Defendant's motion to dismiss is denied. A separate

Order will be filed simultaneously with this




                                                 18
